                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:18-cv-09694-MWF-MAA                                            Date: February 5, 2019
Title      Katrakazos vs. State of California


Present: The Honorable:       MARIA A. AUDERO, U.S. Magistrate Judge


                  Cheryl Wynn                                              N/A
                  Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                      N/A                                                  N/A

Proceedings (In Chambers):             Order Suspending Briefing and Ordering Petitioner to
                                       Show Cause Why This Case Should Not Be Dismissed for
                                       Failure to Prosecute and Lack of Personal Jurisdiction

       On January 10, 2019, the Court issued an order requiring Respondent State of California to
respond to Petitioner Johnny Alberto Katrakazos’s petition for a writ of habeas corpus. (“Order,”
ECF No. 5.) The Order also invited Petitioner to file a request to amend the petition to substitute as
respondent the warden of the institution in which he currently is incarcerated in place of the State of
California. (Id.) To date, Petitioner has not filed a request to amend the petition to name the proper
respondent.

       The proper respondent in a state habeas action is the “state officer having custody” of him.
Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (citation and quotation marks omitted).
“This person typically is the warden of the facility in which the petitioner is incarcerated.” Stanley v.
Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). Failure to name the correct custodian as a
respondent may deprive the court of personal jurisdiction over the petition. See id.

        The Court SUSPENDS Respondent’s deadlines to file a motion to dismiss or an answer to
the petition. Petitioner is ORDERED TO SHOW CAUSE why this case should not be dismissed
for lack of prosecution and lack of personal jurisdiction. Petitioner shall file a written response to
this Order to Show Cause within twenty-one (21) days after service of this order. Alternatively, the
Order to Show Cause will discharge automatically if Petitioner files a request to amend the petition
to name the proper respondent.




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:18-cv-09694-MWF-MAA                                   Date: February 5, 2019
Title      Katrakazos vs. State of California

        A failure by Petitioner to timely comply with this Order will result in a
recommendation that this action be dismissed without prejudice for failure to prosecute and
lack of personal jurisdiction.

It is so ordered.
                                                                                     cw
                                                                             Initials of Preparer




CV-90 (03/15)                        Civil Minutes – General                      Page 2 of 2
